United States District Court
Northern District of California

10
11
12
13
14
15
16
17
18
19
20

21

22
23
24

25

26
27
28

UNITED STATES DISTRICT COURT
_ NORTHERN DISTRICT OF CALIFORNIA

LIVEPERSON, INC., Case No. 17-cv-()1268-JST
Plaintiff, _
ORDER GRANTING IN PART AND
V' DENYING IN PART SUMMARY
7 JUDGMENT
[24]7.AI, INC.,

Re: ECF No. 411
Defendant.

 

 

 

 

Before the Court is Defendant [24]7.ai, Inc’s (“[24]7”) motion for summary judgment
ECF No. 411. For the reasons set forth beloW, the Court Will grant the motion in part and deny it
in part.1
I. BACKGROUND

A. Factual Background

LivePerson, Inc. is a company that provides online chat engagement services through a
digital platform that it sells to Website operators. ECF No. 430-3. In brief, chat engagement
allows Website operators to initiate real-time text-based communications vvith Website users
directly on the Website. See ECF No. 423-2 at 89. LivePerson’s platform attempts to maximize
the effectiveness of those chat engagements by identifying When initiating a chat With a particular
user is most likely to produce a positive outcome, such as a sale. ECF No. 424-5 at 7-9. The

platform uses “rules” that recommend initiating a chat based on variables such as the user’s

 

l The Court has filed this order under seal because it contains material subject to sealing orders.
Within seven days of the filing date of this order, the parties shall provide the Court a stipulated
redacted version of this order, redacting only those portions of the order containing or referring to
material for Which the Court has granted a motion to seal and for Which the parties still request the
material be sealed. The Court Will then issue a redacted version of the order,

 

United States Distriet Court
Northern District of California

10
11
12
13
14
15
16
17
18
19
20
21

22'

23
24

25_

26
27
28

 

 

navigation history on the website. Id.; ECF No. 424-2 at 4-6. LivePerson develops rules and
variables specific to each customer and combined that information into a Design Requirements
Doeument (“DRD”), which it shares with the customer. ECF No. 424-7 at 6-7; ECF No. 424-9 at
8-9. LivePerson’s chat platform also collects and analyzes data based on user’s visits to the
customer’s websites. ECF No. 424-2 at 22; ECF No. 430-3 at 801-81. LivePerson makes those
data reports accessible to its customers for use in their operations, ECF No. 430-3 at 79, and
LivePerson also uses that data to further develop its predictive models, ECF No. 424-2 at 18-19.

[24]7 also operates in the online chat industry. Founded in 2000, [24]7 provides customer
service agents to businesses ECF No. 425-2 at 3, 21. Those agent services include “digital chat
agents,” meaning customer service agents that participate in.the type of online chats initiated
through LivePerson’s chat platform. ECF No. 410 at 9.

In 2006 and 2007, [24]7 and LivePerson entered into a series of agreements to market and
provide services to mutual customers. At the time, [24]7 offered digital chat agents, but did not
have its own chat platform. Conversely, LivePerson offered a chat platform, but did not have
digital chat agents to staff that platform. The parties entered into a Co-Marketing and Referral
Agreement in 2006, which allowed either party to market their combined services. ECF No. 400-
5 (“LivePerson-[24]7 CMA”) §§ 4.1-4.11. In 2007, the two companies entered into a Master
Services Agreementto govern situations where they both provided their respective services to a
single customer. ECF No. 400-6 at l-20 (“LivePerson-[24]7 MSA”), at 2. Pursuant to the
LivePerson-[24]7 MSA, the parties entered into individual Statement of Work (“SOW”)
agreements with two customers, Hoover’s and Adobe. ECF No. 400-6 at 21-29'; ECF Nos. 400-7,
400-8. The Adobe SOW expired in May 2007 . ECF No. 400-7.

On October 3, 2007, [24]7 notified LivePerson that it was terminating the CMA. ECF No.
411-5 at 3. [24]7 specified that it was not terminating any other agreement between the parties,
“including, without limitation, the [MSA] or any [SOW] entered thereunder.” Id. The Hoover’s
SOW expired in March 2008. ECF No. 400-8 11 7.

Despite the end of [24]7 and LivePerson’s direct contractual relationship, the two

companies continued to provide their services to mutual customers Three such arrangements -

2

 

United States District Court

Northern District of Califomia

10
11
12
13
14
15
16
17
18
19
20
21
22

23

24
25
26
27

28

 

 

with Capital One, Sears, and Optus - are relevant here.

The parties’ dealings with these customers followed the same general framework In each
case, [24]7 initially provided the customer with telephone customer service agents See ECF Nos.
401-7, 404-1, 406. Between 2006 and 2010, each customer subsequently signed a_n agreement
with LivePerson to use LivePerson’s chat platform. See ECF Nos 401-8, 404-2, 407. Shortly

' after each customer purchased LivePerson’s platform, the customer entered into a separate

agreement with [24]7 for the use of [24]7’s digital chat agents See ECF No. 403-1 at 622; ECF
Nos. 404-3, 407-1.

Around 2013, [24]7 introduced its own digital chat platform. [24]7 touted the features of
its platform in a blog post by its CEO, ECF No. 430-2 at 7-8, and a white paper entitled “[24]7
Assist: Chat, Made Smarter,” id. at 11-14. Thes_e posts stated that [24]7’s platform was the “first
smart chat” platform, describing various predictive capabilities of the product Ia'. at 7, 13. [24]7
promoted these same features through a video on its website. _ ld. at 4.

Between 2013 and 2014, all three customers switched to using [24]7’s chat platform. See
ECF No. 407-7; ECF No. 411-26 at 3: cf ECF Nos. .405-12, 405-14, 405-15.

The parties agree that through these arrangements [24]7 gained access to the rules and

data developed for Optus, Capital One, and Sears, Which LivePerson claims as trade secrets in this

' action. The parties sharply dispute both the factual details of this access and the governing legal

obligations The Court addresses these disputes as relevant below. The general thrust of
LivePerson’s claims is that [24]7 used this trade secret information to develop its own competing
chat platform and take LivePerson’s customers (including Optus, Capital One, and Sears).

LivePerson further alleges that [24]7 continued to make use of LivePerson’s protected information

while providing chat platform services to those customers

B. Procedural History _ l

On March 6, 2014, LivePerson filed suit against [24]/ 7 in the Southern District of New
York, asserting claims of trade secret misappropriation, unfair competition, and breach of contract,
among others ECF No. 1. Judge Sweet denied in part and granted in part [24]7’s motion ton

dismiss ECF No. 47. On March 9, 2017, the case was transferred to this Court pursuant to 28
3

 

United States District Court
Northern District of California

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

28

 

 

U.S.C. § 1404(a). ECF No. 288. The Court subsequently issued an order relating this case to two

consolidated patent infringement actions brought-by [24]7 against LivePerson. See ECF No. 292 ;

Case No. 15-cv-02897, ECF No. 57; Case No. 15-cv-_05585.

The parties agreed to conduct an initial'bellwether trial covering up to fifteen alleged trade
secrets (“ATSs”) and all of LivePerson’s non-trade-secret-claims. ECF No. 378, 386. LivePerson
has since stated that it will not pursue its claims for copyright infringement, intentional
interference with existing business relationships or intentional interference with prospective
business relationships ECF No. 412-13. On July 13, 2018, [24]7 moved for summary judgment
on the trade secret claims selected for the first trial and LivePerson’s remaining claims ECF No.
410. `

II. JURISDICTION

The Court has jurisdiction over LivePerson’s Lanham Act claims pursuant to 28 U.S.C.

§ 1331 and 15 U.S.C. § 1121(a). The Court has jurisdiction over LivePerson’s related state
common-law claims under both 28 U.S.C. § 1332 and 1367.
III. LEGAL STAl\iDARD

Summary judgment is proper when a “movant shows that there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 5 6(a).
A dispute is genuine only if there is sufficient evidence for a reasonable trier of fact to resolve the
issue in the nonmovant’s favor, and alfact is material only if it might affect the outcome of the
case, Fresno Motors, LLC v. Mercedes Benz USA, LLC, 771 F.3d 1119, 1125 (9th Cir. 2014)
(citing Ana'erson v. Liberlfy Lobby, Inc., 477 U.S. 242, 248-49 (1986)). The court must draw all
reasonable inferences in the light most favorable to the nonmoving party. Johnson v. Rancho
Santl`ago Cmty. Coll. Dist., 623 F.3d 1011, 1018 (9th Cir. 2010).

Where the party moving for summary judgment would bear the burden of proof at trial,
that party “has the initial burden of establishing the absence of a genuine issue of fact on e_ach
issue material to its case.” C.A.R. Trcinsp. Brokerage Co. v. Dara’en Rests., Inc., 213 F.3d 474,
480 (9th Cir. 2000). Where the party moving for summary judgment would not bear the burden of

proof at trial, that party “must either produce evidence negating an essential element of the

4

 

United States District Court
Northern District of California

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

nonmoving party’s claim or defense or show that the nonmoving party does not have enough
evidence of an essential element to carry its ultimate burden of persuasion at trial.” Nissari Fz're &
Marl'ne ]ns. Co. v. Frl`tz Cos., 210 F.3d 1099, 1102 (9th Cir. 2000). If the moving party satisfies ‘
its initial burden of production, the nonmoving party must produce admissible evidence`to show
that a genuine issue of material fact exists Id. at 1102-03. If the nonmoving party fails to make
this showing, the moving party is entitled to summary judgment Celotex Corp. v. Catrett, 477
U.S. 317, 322-23 (1986).
IV. DlSCUSSION

[24]7 seeks summary judgment on LivePerson’s Lanham Act claim and its common-law
claims for trade secret misappropriation, breach of contract, and unjust enrichment ln the
alternative, [24]7 seeks summary judgment that diss gorgement is not an available remedy for
LivePerson’s trade secret misappropriation or unfair competition claims The Court addresses
each issue in turn. l n

A. Lanham Act

The Court first considers LivePerson’s Lanham Act claim. A false advertising claim under

the Lanham Ath requires the plaintiff to prove five elements:

(1) a false statement of fact by the defendant in a commercial
advertisement about its own or another’s product;

(2) the Statement actually deceived or has the tendency to deceive a
substantial segment of its audience;

(3) the deception is material, in that it is likely to influence the
purchasing decision;

(4) the defendant caused its false statement to enter interstate
commerce; and

(5) the plaintiff has been or is likely to be injured as a result of the

 

2 A Lanham Act false advertising claim arises under 15 U.S.C. § 1125(a)(1)(B), which renders
liable for damages:

(1) Any person who, on or in connection with any goods or services,
or any container for goods, uses in commerce any word, term, name,
symbol, or device, or any combination thereof, or any false
designation of origin, false or misleading description of fact, or false
or misleading representation of fact, which . . . '

(B) in commercial advertising or promotion, misrepresents the
nature, characterlstics, qualities, or geographic or1gm of his or her or
another person's goods, services, or commercial activities

5

 

United States District Court
Northern District of California

.;>

\]O\LJ\

10
11
12

13

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

false statement, either by direct diversion of sales from itself to
defendant or by a lessening of the goodwill associated with its
products

Skydl`ve Arz'z., Inc. v. Quattrocchi, 673 F.3d 1105 , 1110 (9th Cir. 2012). 3 “To demonstrate falsity
within the meaning of the Lanham Act, a plaintiff may show that the statement was literally false,
either on its face.or by necessary implication, or that the statement was literally true but likely to
mislead or confuse consumers” Southland Sod Farms v. Stover Seea’ Co., 108 F.3d 1134, 1139
(9th Cir. 1997).

LivePerson’s Lanham Act-claim is based on three statements in which [24]7 claimed that
its product was the “first” chat platform to incorporate real-time “smart” or “predictive” features:
(1) a blo g post in which its CEO PV Kannan touted [24]7 Assist as “the industry’s first smart chat
that uses prediction and real-time decisioning with big data to drive customer experience,” ECF
No. 430-2 at 7; (2) a white paper that stated, “[24]7 Assist is the first predictive, real-time
customer assistance solution for chat,” id. at 13; and (3) an online video that includeda voice-over
identifying the platform as the “world’s first smart chat platform powered by prediction in real- 1
time,” ECF No. 411-9 at 5.

[24]7 argues that is entitled to summary judgment for two independent reasons: (1) the
statements in question were non-actionable puffery and (2) even if actionable, the statements were
not material.

1. Puffery
The Court first addresses [24]7’s puffery defense. In the Ninth Circuit:

A statement is considered puffery if the claim is extremely unlikely
to induce consumer reliance. Ultimately, the difference between a
statement of fact and mere puffery rests in the specificity or
generality of the claim. The common theme that seems to run
through cases concerning puffery in a variety of contexts is that
consumer reliance will be induced by specific rather than general
assertions Thus, a statement that is quantifiable, that makes a claim

 

3 The parties rely on both Second and Ninth Circuit caselaw in their briefing Because this case
was transferred to this Court under 28 U.S.C. § 1404(a), see ECF No. 288, Ninth Circuit precedent
governs the Lanham Act claim to the extent Circuit precedent differs, see Newton v. Thomason, 22
F.3d 145 5, 1460 (9th Cir. 1994) (“We therefore hold that, when reviewing federal claims [in an
action transferred pursuant to 28 U.S.C. § 1404(a)], a transferee court in this circuit is bound only
by our circuit’s precedent.”).

. 6

 

United States District Court

Northern District of Califomia

10
11
12
13
14
15
16
17
18
19
20
21

22

23
24
25
26
27
28

 

 

as to the specific or absolute characteristics of a product, may be an
actionable statement of fact while a general, subjective claim about a
product is non-actionable puffery.

Newcal Indus., Inc. v. lkon O]j‘ice Sol., 513 F.3d 1038, 1053 (9th Cir. 2008) (internal citations and
quotation marks omitted) (citing Cook, Perkl`ss, & Liehe v. N. Cal. Collection Serv., 911 F.2d 242,
245-46 (9th Cir. 1990)). “Puffing is exaggerated advertising, blustering, and boasting upon Which
no reasonable buyer would rely.” Southland Sod Farms, 108 F. 3d at 1145 (internal quotation
marks omitted). Whether a statement constitutes puffery is a legal question that may be resolved
even at the motion to dismiss stage. Newcal Ina'us., 513 F.3d at 1053. n

Here, the allegedly false component of the challenged statements is that [24]7’s chat
platform was the “first” to incorporate smart or predictive technology. ln other words, LivePerson
does not argue that [24]7’s statements were false because [24]7’s chat platform lacked this
technology. Rather, the implication of [24]7’s “first” claims is that LivePerson’s competing
platform lacks some element of smart or predictive technology, or at the very least, has a newer
and less reliable version.

These statements concern “specific or absolute characteristics of [the competing]
product[s],” Newcal Indus., 513 F.3d at 1053 (citation omitted), namely, whether they possess
certain technological features This case is thus distinguishable from those involving general
claims of product superiority or lower prices See Coastal Abstmct Serv., Inc. v. First Am. Tz`tle
[ns. Co., 173 F.3d 725, 731 (9th Cir. 1999) (finding nonactionable “[t]he statement that [one
company] was ‘too small’ to handle [a customer’s] business, along with the implication or
statement that [another company] was large enough to handle that business”); Cook, Perkiss &
Liehe, Inc. v. N. Cal. Collection Serv. Inc., 911 F.2d 242_, 245 (9th Cir. 1990) (concluding that
statement implying that debt collection service provided “the same collection services as lawyers
at a lower or more competitive price” was puffery). ' n

[24]7 argues that its statements are nonetheless mere puffery because there is no fixed
meaning of “smart” or “predictive” within the industry.' ECF No. 400-4 at 26 (“‘Smart’ does not
indicate any particular feature or capability of a piece of software, and ‘predictive’ suggests the

use of a range of analytical techniques that could be applied in many different ways to a chat

7

 

United States District Court
Northern District of Califomia

10
11
12
13
14
15
16

17

18
19
20
21
22
23
24
25
26
27
28

 

 

platform.”). ln other words, even if the statements compared the two products’ features they did
so in terms that were not “specific and measurable,” Southland Sod Farms, 108 F.3d at 1145, or
“capable of being proved false,” Coastal Abslracr Serv., 173 F.3d at 731. LivePerson sharply
contests this characterization, arguing that its evidence demonstrates a sufficiently definite
meaning of the disputed terms ECF No. 421-3 at 26-27. n
1 The parties’ focus on an abstract inquiry into the meaning of “smart” and “predictive” is

misplaced Neither consumers nor the Court construe [24]7’s statements in a vacuum. The
appropriate inquiry is whether, in the context of the challenged statements a reasonable consumer
would perceive a message that the advertised product “is objectively and measurably” superior in
a specific way. L.A. Taxz` Coop., Inc. v. Ub_er Techs., Inc., 114 F. Supp. 3d 852, 861 (N.D. Cal.
2015); see alsoAutoa’esk, Inc. v. Dassault Systemes SolidWorks Corp., 685 F. Supp. 2d 1001,
1017-18 (N.D. Cal. 2009) (“While it may well be true that the phrase ‘work easily’ is subjective
and not measurable in isolation, when viewed as a whole, [the] statement . . . can be viewed as
referring to specific and testable characteristics of a product - specifically, that a consumer can
work with files produced by ‘any version’ of AutoCAD.”). Here, [24]7’s blog post, white paper,
and video introduced particular features as f‘smart” or “predictive.i’ See, e.g., ECF No. 43 0-2 at 13
(explaining that [24]7 Assist “provides the dynamic ability to predict and guide outcomes that
traditional, static rules-based systems simply cannot deliver” and “mines the results of 100% of
your customer interactions to make the service smarter over time”). A reasonable consumer could
understand [24]7’s “first” statements as implying that other products available at the time lacked
these features Properly understood, this claim “is clearly one of fact, able to be proven true or
false.” CoastalAbSlract Serv., 173 F.3d at 732.

Accordingly, the Court concludes that [24]7 is not entitled to summary judgment on this
basis

2. Materiality

The Court next considers whether these statements are material. To satisfy materiality, a

plaintiff must show that the challenged statements were “likely to influence purchasing decisions.”

Trajj‘l`cSchool.com, Inc. v. Edrl`ver Inc., 653 F.3d 820, 828 (9th Cir. 2011).
8

 

United States lDistrict Court
Northern District of Califomia

OO\IO\

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23

124

25
26
27
28

 

 

First, LivePerson argues that it is entitled to a presumption of materiality because [24]7’s
statements were literally false. ECF No. 421 -3 at 27. The line of Ninth Circuit cases to which
LivePerson refers, however, presumed consumer deception based on literally false or intentionally
misleading statements See, e.g., Willz'am H. Morris Co. v. Group W lnc., 66 F.3d 255, 258 (9th
Cir. 1995) (explaining that if the defendant “intentionally misled consumers,' we would presume
consumers were in fact deceived and [the defendant] would have the burden of demonstrating
otherwise”).4 But as the Ninth Circuit has made clear, consumer deception and materiality are
distinct elements of a false advertising claim. See Rice v. Fox Broadcastz`ng Co., 330 F.3d 1170,
1181 (9th Cir. 2003) (concluding that “any deception relating to advertisement of the videos” in
question was “immaterial”); accord Johnson & Johnson Vision Care1 Inc. v. ]-800 Coritacts, Inc.,
299 F.3d 1242, 1250 (l lth Cir. 2002) (“The materiality requirement is based on the premise that
not all deceptions affect consumer decisions”). Even if the Court were to presume that consumers
were deceived into thinking that [24]7 developed the first smart or predictive chat platform, it does
not necessarily follow that the Court should presume that the deception was material, i.e.,
influenced their decision to purchase [24]7’s product. '

lt appears that the majority of circuits, including the Ninth Circuit, require a separate
showing of materiality for literally false statements See Skydive Arizona, 673 F.3d at 1111
(analyzing plaintiff’ s evidence of materiality for misleading and false advertisements); Johnson &
Johnson Visz`on Care, 299 F.3d at 1250 (“[W]e stand with the First and Second Circuits [in]
concluding that the plaintiff must establish materiality even when a defendant"s advertisement has
been found literally false.”); Cashmere & Camel Hair Mf)"s Inst. v. Saks Fz`fth Ave., 284 F.3d 302, ~
312 (1st Cir. 2002) (“Thus, even when a statement is literally false or has been made with the
intent to deceive, materiality must be demonstrated in order to show that the misrepresentation had

some influence on consumers.”); Nat’l Basketball Ass ’n v. Motorola, Inc., 105 F.3d 841, 855 (2d

 

4 LivePerson relies on a single unpublished and non-citable Ninth Circuit decision, Avid
Idenlz`fzcation Sys., Inc. v. Scherz'ng-Plough Corp., 33 F. App’x 854, 856 (9th Cir. 2002); see Ninth
Circuit Rule 36-3(c); Civil L.R. 3.4(e). The Court cautions LivePerson against this practice in the
future. Nonetheless, as explained above, neither sz`d nor the published cases cited therein aid
LivePerson here. ‘

9

 

United States District Court
Northern District of Califomia

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Cir. 1997); cf Obesz'ly Research lnst., LLC v. Fz`ber Research Int’l, LLC, 310 F. Supp. 3d 1089,
1125 (S.D. Cal. 2018) (acknowledging circuit split and Ninth Circuit’s position); but see Pizza
Hut, Inc. v. Papa John 's Int'l, Inc., 227 F.3d 489, 497 (5th Cir. 2000) (suggesting that the
presumption that literally false “statements actually misled consumers” satisfies materiality).5 The
Court therefore declines to apply a presumption of materiality based on literal falsity.

Second‘, LivePerson points to a declaration from its Vice President Mariam Reza as
evidence of materiality, in which Reza states that the claim of being “first” to develop a product is
likely to influence purchasing decisions because “older technology that has been in the market
longer is viewed as having had more time for refinement and development based on data collected
over the years.” ECF No. 430-2 11 13. Based on her experience, Reza reasons that [24]7’s claims
that it developed the f‘first” predictive chat would cause customers to view [24]7’s chat platform
as likely to “produce better results” and LivePerson’s platform as derivative and inferior, thus
influencing purchasing decisions Id. LivePerson contends that this declaration at least raises a
triable issue of fact.

But LivePerson identifies no authority suggesting that untested, generalized assumptions
that a statement is likely to influence purchasing decisions are sufficient to demonstrate
materiality. As the Ninth Circuit has noted, materiality “is ‘typically’ proven through consumer
Surveys,” which provide direct evidence of a statement’s impact. Skya’ive Arizona, 673 F.3d at
1110 (quoting Southlana’ Sod Farms, 108 F.3d at 1140). While the Skya’ive Arizona court
explained that such surveys are not required in every case, the plaintiff there still presented “direct
evidence that [the challenged] statements were likely to influence consumer’s purchasing
decisions.” 673 F.3d at 1111. Specifically, the plaintiff provided a consumer’s declaration that he
“personally bought” the products at issue “based on [the challenged] representations and
advertisements” [d. This direct evidence was corroborated by “evidence of numerous

consumers” who contacted the plaintiff’ s business _“after having been deceived into believing there

 

5 Because the Fifth Circuit takes a different approach to materiality, LivePerson’s reliance on a
Western District of Texas case, Kinetic Concepts, Inc. v. Bluesky Mecl. Grp. Inc., No. SA-03-CA-
0832-RF, 2005 WL 3068223, at *6 (N.D. Tex. Nov. 1, 2005), is unpersuasive

10

 

United States District Court

Northern District of Califomia

10

11

12
13
14

15

16
17
18

19‘

20
21
22
23
24
25
26
27
28

 

 

was an affiliation” with the defendant’s business Ia'. By contrast, LivePerson has produced no
evidence demonstrating how consumers reacted to [24]7’s statements

To the contrary,l the only record evidence suggests that consumers did not simply take
[24]7’s statements at face value in making purchasing decisions This makes sense, given that the
parties were not selling disposable consumer goods but rather entering into multi-year contracts
between companies to provide a chat platform to service a company’s entire website. See Allen
Organ Co. v. Galanti Organ Builders, Inc., 798 F. Supp. 1162, 1169 (E.D. Pa. 1992), a]j”d, 995
F.2d 215 (3d Cir. 1993) (reasoning that advertisements are less likely to be material where the
product is a large financial investment and the decision is made over months of consideration by a
multi-person committee). For example, Sears conducted an extensive head-to-head test between
[24]7’s and LivePerson’s chat platforms before switching to [24]7’s product. See ECF No. 405-
14.

Finally, the Court declines LivePerson’s invitation to infer materiality based on [24]7
tracking views of the whitepaper. ECF No. 421-3 at 27-28. Whether [24]7 tracked views of the
white paper in general is not probative as to whether the specific allegedfalsehood within the
white paper was material.

The Court concludes that Reza’s general observations based on hersales experience,
without any evidence specific to any purchasing decisions by [24]7 customers is insufficient to
raise a genuine dispute of fact as to materiality.6 Accordingly, the Court grants [24]7’s motion for
summary judgment on the Lanham Act claims

B. Trade Secret Misappropriation

The parties agree that New York law applies to LivePerson’s trade secret misappropriation
claim. Under New York law, “[a] plaintiff claiming misappropriation of a trade secret must prove:
(l) it possessed a trade secret, and (2) defendant is using that trade secret in breach of an
agreement, confidence, or duty, or as a result of discovery by improper means.” E.J. Brooks Co.

v. Cambridge Sec. Seals, 31 N.Y.3d 441, 452 (2018) (citations omitted). New York courts have

 

6 The Court therefore does not reach [24]7’s request to strike the Reza declaration See ECF No.
436-4 at 18-19. ~

ll

 

United States District Court
Northern District of Califomia

10
11
12
13
14

15l

16
17
18
19
20
21
22
23
24

25'

26
27
28

 

 

adopted the definition of “trade secret” found in the First Restatement of Torts: “any formula,
pattern, device or compilation of information which is used in one’s business and which gives
him an opportunity to obtain an advantage over competitors who do not know or use it.” Ashland
Mgnzt. Inc. v. Janl`en, 82 N.Y.2d 395, 407 (1993) (quoting Restatement (First) of Torts § 757 cmt.
b (Am. Law. lnst. 1939)).
1. Possession of a Trade Secret
To determine whether information qualifies as a trade secret, courts consult six factors

suggested by the Restatement:

(1) [T]he extent to which the information is known outside of [the]

» business; (2) the extent to which it is known by employees and
others involved in [the] business; (3) the extent of measures taken by
[the business] to guard the secrecy of the information; (4) the value
of the information to [the business] and [its] competitors (5) the
amount of effort or money expended by [the business] in developing

_ the information; (6) the ease or difficulty With which the information
could be properly acquired or duplicated by others

Id. (quoting Restatement (First) of Torts § 757 cmt. b); see also Schroeder v. Pinterest Inc., 17
N.Y.S.3d 678, 691 (N.Y. App. Div. 2015) (same). The “most important consideration” in this

analysis is the secrecy of the information. Broker Genius, Inc. v. Zalta, 280 F, Supp. 3d 495, 514

'(s.D.N.Y. 2017) (quoting Lehman v. Dow Jones & Co., 783 F.2d 285, 298 (2d Cir. 1986)). The

secrecy of an alleged trade secret generally presents a question of fact. See Ashland Mgmt. , 82
N.Y.2d at 407.
[24]7 does not argue that applying these six factors yields a conclusion that LivePerson’s
ATSs are not trade.secrets. lnstead, [24]7 argues that certain exceptions apply, such that particular
ATSs are categorically exempt from trade secret protection.
a. Ownership of ATSs 3-8, 10, 13, 51
First, [24]7 argues that LivePerson lacks standing to assert a misappropriation claim based

on trade<secrets that, according to [24]7, are owned by Optus.7 ATSs 3-8, 10, and 13 are, in

 

7 Although [24]7’s motion argued that Capital One also owned certain trade secrets (ATSS 1, 48,
and 62), [24]7 conceded in its reply that there are triable issues of fact as to ownership. See ECF
No. 436-4 at 15 n.1. ` '

12

 

United States District Court
Northern District of Califomia

OO\]'O\

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

26
27
28

 

 

general terms rules LivePerson developed while providing services to Optus, ECF No. 401-4 at
3. ATS 51 consists of the XML data generated by LivePerson’s chat platform. Id. at 7.
LivePerson disagrees arguing that it did in fact own those ATSs under its agreements with Optus,8
Both parties rely on the Optus-LivePerson MSA. See ECF No. 401-8 (“Gptus-LivePerson
MSA”).9 The agreement"s cover page provides that_
_ Optus-LivePerson MSA at 2. Rather, the Optus-LivePerson MSA_
_
_ ld- lt contemplates that_
_

_ that make up the body of the Optus-LivePerson MSA. Id. Clause 2.2, in turn,

provides that each such contract will_
_
_
- ]d. § 2.2,

[24]7 interprets the Optus-LivePerson MSA as follows The agreement assigns to Optus_
ell _
_ ld- § 26.1,
es well e:e _
_ id. §23.7. Under the MSA,_
_ id. § 1, which LivePerson does not dispute encompasses the trade

 

The Court also notes that [24]7 does not challenge LivePerson’s Article III standing to sue
in federal court, but rather argues that New York law authorizes only the owner of a trade secret to
assert a misappropriation claim based on that secret. See Tra]j‘z`cSchool. com, Inc. v. Edrz`ver Inc.,
653 F. 3d 820, 824-25 (9th Cir. 2011) (distinguishing between Article 111 standing and state law
requirements).

8 LivePerson does not contest [24]7’ s position that ownership 1s a prerequisite for its trade secret
claim

9 The parties agree that Engage Pty Limited, a party to the contract, is an entity of LivePerson. See
ECF No. 400- 4 at 13 n. 3.

13

 

’ United States District Court
Northern District of Califomia

OO\]O\U\-l>

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

secrets at issue. Further, the Optus-LivePerson MSA defines _
_under a subsequent contract. Id. Thus, Optus owns the rules and data-related trade
eeerete lfehey were either <l) _ er (2)
_-
LivePerson offers a contrary interpretation First, LivePerson urges the Court to look to
the relevant Statement of Work (SOW), which covers _
_
_ ECF Ne 423- 2 et 85-105 <“Opwe-
LivePerson SOW”) § 1. 4. The SOW specifies that_
_
_

_ Id. § 1.8.1(5). LivePerson argues that the ATSS fall within those deliverables and that
the terms of the Optus-LivePerson SOW should prevail. Opp. at 20-21. Furthermore, LivePerson
points to clause 23.2 of the Optus-LivePerson MSA, which provides that LivePerson _
_
Optus-LivePerson MSA § 23.2. The MSA, in turn, defines _
_
_ Id. § 1. Under LivePerson’s v
interpretation, therefore, LivePerson owns the rules and data-related trade secrets if they are either
lll_ el <2)_-

The Court cannot grant summary judgment on this issue because there remain ambiguities
as to which category the ATSS belong and therefore as to their ownership.

Under New York law, “[e]xtrinsic evidence of the parties’ intent may be considered only if
the agreement is ambiguous which is an issue of law for the courts to decide.” Greenjield v.
Philles Records, Inc., 98 N.Y.2d 562, 569-70 (2002) (citation omitted). “A contract is
unambiguous if the language it uses has ‘a definite and precise meaning, unattended by danger of

misconception in the purport of the [agreement] itself, and concerning which there is no

14

 

United States District Court
Northern District of Califomia

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

125

26
27
28

 

 

reasonable basis for.”’ Id. (alteration in original) (quoting Breea’ v. Ins. Co. of N. Am., 46 N.Y.2d
351, 355 (1978)). “lf the court deems a contract ambiguous it may consult extrinsic evidence to
resolve the ambiguity.” Chen v. Yan, 971 N.Y.S.2d 519, 522 (N.Y. App. Div. 2013). “However,
where ‘the determination of the parties’ intent depends upon the credibility of extrinsic evidence
or a choice.among inferences to be drawn from extrinsic evidence, then the issue is one of fact.”’
Id. at 523 (quoting Amusement Bus. Underwriters v. Am. Intl. Grp., 66 N.Y.2d 878, 880 (1985)).

Thel\/ISA does not define “material” and neither party offers anything more than
conclusory assertions as to whether clauses 23.7,or 26.2 cover the rules and data at issue. But if,
et 12417 eeetee<le,_
themselves ECF No. 436-4 at 15, it seems to create an internal conflict within the Optus-
LivePerson MSA.. The agreement defines _, see Optus-LivePerson MSA
§ 1, and so clause 23.7 could assign Software rights to Optus, while clause 23.2 assigns those

same Software rights to` LivePerson.

Nor does consulting the relevant SOW clarify matters [24]7 notes that the SOW provides
thet_' Optus-

LivePerson SOW § 3.10. The SOW also states however,.that_
_ tet. § 1.8.1<5), end thus owned by

LivePerson. lt is appropriate for the trier of fact to consider the parties’ extrinsic evidence to

resolve the ambiguity whether the ATSs are materials under the MSA or services provided

pursuant to the SOW. Therefore, the Court denies summary judgment on this issue.
b. Specificity of ATSS 48, 49, and 51
§ Next, [24]7 argues that LivePerson failed to describe certain ATSs with sufficient
particularity ECF No. 400-4 at 23-25.

“[N]either the New York Court of Appeals nor . . . the Second Circuit has expressly
required trade secrets to be identified with any particular degree of specificity . . . .” Broker
Genz'us, Inc. v. _Zalta, 280 F. Supp. 3d 495, 515 (S.D.N.Y. 2017). Nonetheless, district courts
applying New York law have generally required some degree of specificity, reasoning that “a

defendant must know what constitutes a plaintiffs trade secret, so that it does not infringe upon

15

 

United States District Court
Northern District of Califomia

10
11
12
13

'14

15
16
17
18

` 19

20
21
22
23
24
25
26
27
28

 

 

that trade secret and so that the defendant can defend itself at any trial.” Big Vision Prz`vate Ltd. v.
E.I. DuPont De Nemours & Co., 1 F. Supp. 3d 224, 257 (S.D.N.Y. 2014) (collecting cases); see
also Broker Gem`us, 280 F. Supp. 3d at 515.

LivePerson describes the disputed ATSs (48, 49, and 51) as “XML data generated by
LivePerson’s smart chat platform analytics and reporting features” pursuant to LivePerson’s
provision of services to Capital One, Sears, and Optus, respectively. ECF No. 401-4 at 7. [24]7
contends that this description is insufficient because of the volume of XML data generated over
the multi-year service periods ECF No. 400-4 at 23-24. According to [24]7, LivePerson has not
sufficiently demonstrated that all this data constitutes a valuable trade secret, particularly given
that LivePerson automatically deletes such data after thirteen months Id. at 24-25. The Court 4
disagrees

The cases on which [24]7 relies are inapposite ln PaySys International, Irzc. v. Atos Se,
PaySys claimed as a trade secret “millions of lines of source code with diverse functionality” that
had been “writt'en more than thirty years ago and licensed widely.” No. l4-CV~10105 (KBF),
2016 WL 7116132, at *11 (S.D.N.Y. Dec. 5, 2016). The court concluded that it was beyond
dispute that portions of PaySys’s code were widely known. Ia’. at 11-12. In this context, the lack
of specificity as towhich elements of PaySys’s code remained secret and valuable impermissibly
shifted the burden onto defendants to discern the portions of the code on which PaySys could
plausibly base a trade secret claim. Ia’.

ln Big Visz`on, the plaintiff asserted as a trade secret a five-element formula for producing
recyclable banners. 1 F. Supp. 3d at 230. The plaintiff alleged that this formula had been
disclosed to the defendant during a laboratory trial, but neither the defendant nor the court could
discern which formula within “70 pages of abstruse laboratory papers” embodied the trade secret
because the laboratory trial tested “a wide variety of structures and at-times contradictory ideas,”
including “varying structure compositions a variety of different additives in differing
concentrations an enormous range of Entira amounts and a wide variety of substrates and
finishing treatments” Id. at 265. The plaintiff exacerbated this difficulty by describing the five

elements in “hopelessly vague” terms Id. at 266.

16

 

United States District Court
Northern District of Califomia

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

The key distinction is that in PaySys and Bz`g Vz`sion, the plaintiff could not plausibly claim
the entire set of information described as a trade secret The PaySys plaintiff claimed millions of
lines of source code, but substantial portions had- already been made public over thirty years of
licensing. 2016 WL 7116132, at *11-12. The Big Vz`sl`on court made clear that “the entire field of
recyclable banners cannot be Plaintiff’s trade secret,” and so only some of the numerous formulas
described in the laboratory reports could represent the Bl`g Vl`sz'on plaintiffs trade secret 1 F.
Supp. 3d at 265. ln both cases the plaintiff failed to provide the information necessary for the
defendant to distinguish the protectable trade secret from the larger subset of information

This distinction arises from the fact that PaySys and Big Visz`on concerned what are
essentially formulae But New York’s definition of trade secret also expressly includes a
“compilation of information which is used in one’s business” Ashland Mgmt., 82 N.Y.2d at 407.`
ATSS 48, 49, and 51 are compilations of data generated pursuant to LivePerson’s rules i,e.,
formulae [24]7 points to 'no authority suggesting that the breadth of such a compilation is itself
disqualifying when the data is produced pursuant to the same processes and subjected to the same
treatment Cf Pa_z Sys., lnc. v. Dakota Grp. Corp., 514 F. Supp. 2d 402, 404 (E.D.N.Y. 2007)
(holding that database of “data such as customer information unit pricing, inventories negotiated
prices vendor information bid histories and invoices” was a trade secret). Here, LivePerson is
claiming the entire set of data, and [24]7 cannot plausibly allege that it is unable to identify that
set Rather, [24]7’s argument is premised on its unsupported assumption that only portions of the
XML can be protectable

The Court therefore declines to grant summary judgment on this basis

c. Ephemeral Nature of ATSs 48, 49, and 51

[24]7 contends that ATSs 48, 49, and 51 are not trade secrets as a matter of law because
they are merely information regarding ephemeral events ECF No. 400-4 at 25.

“A trade secret is a process or device for continuous use in the operation of the business.”
Lehman v. Dow Jones & Co., 783 F.2d 285, 298 (2d Cir. 1986) (quoting Restatement (First) of
Torts § 757 cmt. b). 'Therefore, “[c]onfidential proprietary data relating to pricing, costs systems

and methods are protected by trade secret law.” [n re Dana Corp., 574 F.3d 129, 152 (2d Cir.
17

 

United States District Court
Northern District of California

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24

-25

26
27
28

 

 

20091. But this protection does not extend to “information as to single or ephemeral events in the
conduct of the business as for example, the amount or other terms of a secret bid for a contract or
the salary of certain employees or the security investments made or contemplated, or the date '
fixed for the announcement of a new policy or for bringing out a new model or the like.” Lehman,
783 F.2d at 297-98 (quoting Restatement (First) of Torts § 757 cmt. b).

Viewed within the context of LivePerson’s chat platform, the XML data constitutes more
than single or ephemeral events Because the data reflects the application of LivePerson’s rules
and models to real world situations it is more akin to “test data,” a protectable category of trade

secret Next Commc’ns, lnc. v. Vz`ber Medz'a, Inc., No. 14-CV-8190 (RJS), 2016 WL 1275659, at

` *4 (S.D.N.Y. Mar. 30, 2016) (quoting MeclTech Proa's. Inc. v. Ranz`r, LLC, 596 F. Supp. 2d 778,

788 (S.D.N.Y. 2008)). This characterization is further supported by the fact that LivePerson uses
this data as part of “a process . . . for continuous use in the operation of [its] business,”
Restatement (First) of Torts § 757 cmt. b, by using the data to adjust the parameters of the chat
platforms that it provides to its customers ECF No. 424-2 at 14-17; see also Penrose Comput.
Marketgroup, Inc. v. Camz`n, 682 F. Supp. 2d 202, 213 (N.D.N.Y. 2010). (recognizing viable
misappropriation claim based on plaintiffs “customized and confidential computer services
solutions or designs for its clients as well as its cost structure, supply vendors customer
relationships sales strategies customer files customer lists and identities and other confidential
and proprietary information not known to the general public”); Paz Systems, 514 F . Supp. 2d at
404, 406.. Accordingly, LivePerson has raised a triable issue of fact whether the XML data
constitutes “confidential proprietary data relating to [its] systems . . . and methods.” In re Dana
Corp., 574 F.3d at 152. ` l

Lehman, on which [24]7 relies is not to the contrary. ln Lehman, a “finder” of corporate
acquisition deals asserted trade secret protection for information relating to whether a target
corporation’s officers would be receptive to a merger offer and the finder’s recommendation on
that opportunity. 783 F.2d at 297-98. The court concluded that, although information that
pertained to general methods of setting up acquisition deals might qualify, this deal-specific

information “was not used to run Lehman’s business but was its product like the car that rolls off

18

 

United States District Court

Northern District of Califomia

10
11
12
13
14
15
16
17
18
19
20
21
22

-23

24
25
26
27
28

 

 

the production line, this information was what Lehman had to sell.” Id. at 298.

[24]7’s remaining arguments similarly lack merit [24]7 misapplies PaySys in arguing that
LivePerson must show that itcontinuously used every piece of XML data for the data set to
qualify as a trade secret, As discussed above, PaySys dealt with whether individual lines of code
were publicly known and therefore precluded from trade secret protection on that basis 2016 WL
7116132, at *11-12. No court has indicated that a trade secret plaintiff must affirmatively
demonstrate continuous use of each piece of information within a “compilation of information.”
For instance, a plaintiff need not prove that it will continuously contact or do business with every
customer on a customer list to invoke trade secret protection for the whole list. Cf., e.g., N. Atl.
lnstruments, Inc. v. Haber, 188 F.3d 38, 44-46 (2d Cir. 1999).

Because continuous use of each piece of data is not the standard, LivePerson’s periodic
deletion of XML data does not defeat trade secret protection lt suffices that LivePerson
“continuously” makes use of that data compilation as a whole to refine its products

Finally, LivePerson’s cited testimony suggests that, as a general practice, it used data from
prior visitor interactions on a particular website to develop its products for that customer. See
ECF No. 424-2 at 14-17. At summary judgment, the Court finds it is reasonable to infer that
LivePerson maintained this practice for the specific customers covered by ATSs 48, 49, and 51.

2. [24]7’s Use of the ATSS

[24]7 also argues that it did not use any “trade secret in breach of an agreement,
confidence, or duty, or as a result of discovery by improper means.” E.J. Brooks, 31 N.Y.3d at
452 (citations omitted). The Court addresses each theory in turn

a. Breach of an Agreement

As an initial matter, LivePerson agrees that its breach-of-contract claim forms the basis for
this theory of misappropriation and so the two rise and fall together. Se'e ECF No. 421-3 at 11
n.4, 17-18. Moreover, LivePerson has limited its breach-of-contract theory to the LivePerson-
[24]7 MsA. Id. at18-19;ECF No. 412-13 ar 2.

n [24]7 argues that the MSA governed services only “a_s . . . set forth in one or more `

Statements of Work,” LivePerson-[24]7 MSA §§ 2(a), 7(a), 7(c), and that once all outstanding
19 '

 

United States District Court
Northern District of Califomia

OO\]

©

1_0
11
12
13
14
15
16
17
18
19
20
21
22
2_3
24
25
26
27

28_

 

 

SOWs expired, the MSA terminated Consequently, [24]7 reasons the parties’ agreement
terminated on March 31, 2008, and no subsequent actions constitute a breach. ECF No. 400-4 at
1 7- 1 8. _

[24]7’s argument is not supported by the facts The LivePerson-[24]7 MSA does not state
that it will automatically terminate as soon as the parties lack an active SOW. Indeed, it seems
doubtful that the parties intended that any lapse in an active SOW, even if only for a few days
Would terminate the entire MSA. Certainly, the Court cannot infer that intent simplyfrom the fact
that the MSA governed work performed pursuant to SOWs. n

Instead, the agreement provides that it will automatically renew for successive one-year
terms unless one of the parties gives written notice to the contrary at least sixty days in advance
LivePerson-[24]7 MSA § 10. The agreement also gives each party the right to terminate under
certain other conditions such as an uncured breach. See id. § 11. In the absence 'of any evidence n
that the parties terminated the MSA in accordance with its provisions the Court presumes the
agreement remains in effect

Nonetheless, the Court concludes that there is no triable issue of fact whether [24]7
breached the MSA. LivePerson agrees that its breach-of-contract theory is based on conduct and
information unrelated to any SOW governed by the MSA, but it argues that theMSA’s
confidentiality provisions apply to any confidential information [24]7 obtained from LivePerson at
any point and in any manner. ECF No. 421-3 at 18-19. LivePerson stresses that various
provisions of the MSA refer to “LivePerson lntellectual Property” without explicitly stating that
they are_limited to information obtained in the course of performing pursuant to a SOW. See
LivePerson-[24]7 MSA §§ 7(f), 17(a). LivePerson also relies on section 6 of the MSA, which
expressly incorporates the confidentiality protections contained in article 5 of the CMA_. Id.

§ 6(b). But while LivePerson emphasizes the broad definition of “Confidential lnformation” in
article 5.1, LivePerson overlooks that this definition refers to information that the parties “have
received or may receive . . . in connection with the performance of this Agreement.” LivePerson-
[24]7 Cl\/IA § 5.1 (emphasis added).

The Court concludes that the contract is not reasonably susceptible to LivePerson’s

20

 

United States District Court
Northern District of Califomia

L»J

\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

interpretation See Ellington v. EMIMusic, Inc., 24 N.Y.3d 239, 244 (2014). The Court must
cfread the document as a whole to ensure that excessive emphasis is not placed upon particular
words or phrases” S. Rd. Assocs.,v LLC v. Ini’l Bus. Machines Corp., 4 N.Y.3d 272, 277 (2005).
The MSA establishes a framework of terms for work performed under SOWs, LivePerson-[24]7
MSA § 2(a), and its confidentiality and proprietary rights provisions must be read in that context,
see, e.g., id. § 7(a) (granting-[24]/7 a revocable license “for the sole purpose of performing the
Services in accordance with the relevant SOW”). Absent any indication within the text of the
agreements it is not reasonable to assume that the parties’ agreement to terms for specific service
contracts was also intended to execute a universal agreement to safeguard each other’s intellectual
property rights under all future circumstances 1

Accordingly, LivePerson’s trade secret misappropriation claim cannot proceed on a
breach-of-contract theory.

b. Breach of a Confidential Duty

The Court next considers whether [24]7 used LivePerson’s trade secrets in the breach of a
confidential duty to LivePerson.

“Under New York law, a duty of fidelity can in ‘rare instances’ arise from a relationship of .
trust and confidence between two companies” Sci. Componenis Corp. v. Sirenza Microdevices,
Inc., No. 03 CV 1851 NGG RML, 2006 WL 6937123, at *16 (E.D.N.Y. July 11, 2006) (citation
omitted), report and recommendation adopted, No. 03-CV-1851(NGG)(RML), 2006 WL 2524187
(E.D.N.Y. Aug. 30, 2006). But “[a] conventional business relationship, without more, is
insufficient to create a fiduciary relationship Rather, a plaintiff must show special circumstances
that.transformed the parties’ business relationship to a fiduciary one.” Big Vision, 1 F. Supp. 3d at
273 n.57 (S.D.N.Y. 2014) (quoting LegendAutorama, Ltd. v. Audi ofAm., Inc., 954 N.Y.S.2d 141,
144 U.Y. App. Div. 2012)).

` An “important element” contributing to a confidential relationship is “an imbalance of
economic power, such that the party that disclosed its trade secrets did so because it was in a
position of weakness dependence or vulnerability and the dominant party required the disclosure

as a condition of doing business.” Sci. Components, 2006 WL 6937123, at *17. ln other words,
21

 

United States District Court
Northern District of Califomia

\]O\

10
11
12
13
14
15
16

17

18

19

20
21
22
23
24
25
26
27
28

 

 

the duty arises from a relationship where “the plaintiff was completely or almost completely
dependent on the defendant corporation for its livelihood over a long period of time.” Id. Such
economic dominance may exist in manufacturer-distributor relationships for instance, where
“sales of the [manufactuer’s] products constituted the bulk of [the distributor’s] revenues.”
Abernathy-Thomas Eng’g Co. v. Pall Corp., 103 F. Supp. 2d 582, 604 (E.D.N.Y. 2000); cf Sci.
Components, 2006 WL 6937123, at *18 (explaining that a manufacturer-distributor “designation
alone does not create a duty of trust and confidence” (citing Medinol Ltd.‘ v. Boston_Sci. Corp., 346
F. Supp. 2d 575, 607 (S.D.N.Y. 2004)). Courts have found further evidence of dominance where
the manufacturer “dictated the size of [the distributor’s] territory, prices and commissions.”
Zimmer-Masiello, Inc. v. Zimmer, Inc., 552 N.Y.S.2d 935, 937 (N.Y. App. Div. 1990). ln these
cases the manufacturer contractually required the distributor to disclose the confidential
information See Abernathy-Thomas Eng’g, 103 F. Supp. 2d at 603; A.S. Rampell, Inc. v. Hyster
Co., 3 N.Y.2d 369, 377 (1957); Zimmer-Masiello, 552 N.Y.S.2d at 365.

Unlike with manufacturers and distributors LivePerson and [24]7 did not have a direct
sales relationship Nonetheless, LivePerson argues that [24]7 economically dominated LivePerson
- albeit indirectly - “given the economics of chat platforms versus revenue-driving [digital chat
agents].” ECF No. 421-3 at 16. This claim is difficult to evaluate because LivePerson does not
cite any specific evidence regarding the parties’ respective positions in the marketplace, relying
solely on [24]7’s CEO’s statement that, in the parties’ dealings with Optus, LivePerson was -
_
- ECF No. 426-14 at 3. But neither the Court (nor a jury) could reasonably conclude based
solely on this evidence that LivePerson’s sales to customers who also used [24]7’s digital chat
agent services constituted “the bulk of [LivePerson’s] revenues.” Abernathy-Thomas Eng’g, 103
F. Supp. 2d at 604; see also Sci. Components, 2006 WL 6937123, at *18 (holding that evidence
that the trade secret plaintiff accounted for forty percent of the defendant’s revenues was
insufficient as a matter of law, to establish a confidential relationship).

n Similarly, LivePerson has not put forth evidence that [24]7 ’s market position prevented

22

 

United States District Court

Northern District of California

OO\]

\O

10
11
12
13
14
15
16
17
18
19

20

21
22
23
24
25
26
27
28

 

 

LivePerson from imposing contractual limitations on [24]7’s use of its A"l`Ss10 1n other words
LivePerson may'have had to give access to [24]7 as a practical matter, but it did not necessarily
have-to do so without the type of restrictions that would support a-breach-of-contract
misappropriation theory. Cf. Structured Capital Sols., LLC v. CommerzbankAG, 177 F. Supp. 3d
816, 836 (S.D.N.Y. 2016) (holding that where plaintiff voluntarily disclosed trade secret under
one-year non-disclosure agreement trade secret protection expired when agreement did). Thus,
this case further differs from those where a manufacturer leveraged its position to contractually
require a distributor to disclose trade secret information See Abernathy-Thomas Eng’g, 103 F.
Supp. 2d at 603; A.S. Rampell, Inc., 3 N.Y.2d at 377; Zimmer-Masiello, 552 N.Y.S.2d at 365.

SimplexGrinnell LP v. Integrated Systems & Power, Inc., 642 F. Supp. 2d 167 (S.D.N.Y.
2009), on which LivePerson relies does not counsel a different result SimplexGrinnell bears
some resemblance to these facts as one competitor manufactured a product -' fire alarm systems -
while both competitors provided maintenance services for those systems ]d. at 175. There,
however, the parties had a much closer relationship, where defendant ‘foperated effectively as a
branch office of [plaintiff] and served as plaintiff s agent and representative in the New York City
area.” Id. Moreover, though defendant gained access to the trade secret through this relationship,
a stipulated bankruptcy settlement strictly limited defendant’s use. [d. at 176. Here, LivePerson’s
evidence, even viewed in its most favorable light, shows a far more attenuated relationship with
[24]7 than the agency relationship in SimplexGrinnell. Cf. Restatement (Firs`t) of Torts § 757 cmt.
j (i‘The chief example of a confidential relationship under this rule is the relationship of principal
and agent.” (citation omitted)). And the terms of [24]7’s access were not delineated by a

stipulation or other contract between the partiesll

 

10 To the extent that LivePerson premises its misappropriation claim on a breach of a contract
between LivePerson and [24]7 or a contract between LivePerson and a mutual customer, the Court
address those points under the breach-of-contract and` 1mproper- means theories

HLivePerson’ s other cases are likewise distinguishable In Stewart v World Wrestling
Federation Entertainment [nc., the parties collaborated on the development of~ a single idea,
which defendant then used for its sole profit No. 03 CV 2468 RLC, 2005 WL 66890, at *4
(S.D.N.Y. lan. 11, 2005). Though S.E.C. v. Singer states that the general proposition that the
existence of a confidential relationship requires factual findings 786 F. Supp.- 1158, 1169
(S. D ..N Y. 1992), it addresses misappropriation under federal securities laws not New York law.
Regardless the factual question of a confidential relationship may be decided at summary

23

 

United States District Court
Northern District of Califomia -

10
11
12
13
14
15
16
17
18

19'

20
21
22
23
24
25
26
27
28

 

 

Ultimately, the Court concludes that bare assertions regarding the dynamics of the parties’
relationships with specific customers and references vto general industry standards are insufficient
to create a genuine issue of fact that could establish a confidential relationship Instead, these
arguments are more properly considered as a question whether [24]7 used improper means to
discover the ATSs. _ n 1

c. 1mproper Means

1mproper means are those “which fall below the generally accepted standards of
commercial morality and reasonable conduct,” Big .Vision, 1 F. Supp. 3d at 273 (quoting 1
Restatement (First) of Torts § 757 cmt. f`), which may include “theft, trespass bribing or otherwise
inducing employees or others to reveal the information in breach of duty, fraudulent
misrepresentations” and acts of economic espionage, Restatement (First) of Torts § 759 cmt. c.12

LivePerson does not dispute that Optus, Capital One, and Sears voluntarily gave [24]7
access to the ATSs so that [24]7 could provide digital chat agents for LivePerson’s chat platform.
ECF No. 400-4 at 18; ECF No. 421-3 at 12-13. LivePerson argues however, that [24]7
improperly exceeded the authorized scope of that access to develop a competing chat platform.
ECF No. 421-3 at 12-13. LivePerson points out that its contracts with Optus, Capital One, and
Sears designated the ATSs as confidential information Optus-LivePerson MSA § 19.1; Optus-
LivePerson SOW § 1.8.1; ECF No. 412-4 § 13.4; ECF No. 411-36 § 7.2.1. Further, LivePerson
contends that its evidence establishes that [24]7 knew of these obligations or at the very least, was
willfully blind to them. ECF No. 421-3 at 13.

LivePerson’s argument (and its cited authority) suggest that it is relying on the principle

that a defendant may be held liable for trade secret misappropriation if it “learned the secret from a

 

judgment where a plaintiff fails to raise a genuine issue‘of material fact See, e.g., Big Vision, 1 F.
Supp. 3d at 273 n.57; Sci. Components, 2006 WL 6937123, at *17.

12 Contrary to [24]7’s characterization ECF No. 400-4 at 18-19, “conduct that is itself a tortious or
criminal invasion of the trade secret owner’s rights” is Sufficient - but not necessary ~ to
demonstrate improper means Libert§v Power Corp., LLC v. Katz, No. lO-CV-1938 NGG CLP,
2011 WL 256216, at *5 (E.D.N.Y. lan 26, 2011) (“lf a trade secret is acquired through conduct
that is itself a tortious or criminal invasion of the trade secret owner’s rights the acquisition
ordinarily will be regarded as improper.” (quoting Restatement (Third) of Unfair Competition § 43
cmt. c (Am. LaW. lnst. 1995)). ,

24

 

United States District Court

Northern District of Califomia

10
11
12
13
14
15
16
17
18
19

20'
21_

22
23
24
25
26
27
28

 

 

third person with notice of the fact that it was a secret and that the third person discovered it by
improper means or_ that the third person’s disclosure of it was otherwise a breach of his duty to the
other.” Computer Assocs. Int’l, Inc..v. Altai, Inc., 982 F.2d 693, 718 (2d Cir. 1992) (quoting
Restatement (First) of Torts § 757(c)); see also Fabkom,` Inc. v. R. W. Smith & Assocs., Inc., No. 95

l Crv. 4552(1\_4131\/1), 1996 WL531873,a1*12(s.D.N.Y.sept 19,1996)(5616@). Butairhough

LivePerson suggests in passing that [24]7 knew or should have known that “LivePerson’s
customers were breaching duties of confidentiality to LivePerson to the extent they provided
LivePerson’s trade secrets to [24]7 for th[e] purpose” of building a competing chat platform, ECF
No. 421-3 at 15 n.10, it identifies no such breach by any of its customers Indeed, in the
deposition testimony cited by [24]7, LivePerson witnesses said they were unaware of any instance

where LivePerson had concluded that Optus, Sears_ or Capital One were in breach or so informed

those customers See ECF No. 403-3 at 3 (Optus); ECF No. 405-l at 3-4 (Sears); ECF No. 407-3

at 3-4 (Capital One). LivePerson does not refute this testimony, and neither its operative
complaint, ECF No. 50 1111 62-67, nor its opposition identify any specific breach.13

However, improper means also include those employed against a third person to procure
the secret See Restatement (First) of Torts § 75 7, cmt. h. As relevant here, they encompass
“fraudulent misrepresentations to induce disclosure” and the like. Big Vision, 1 F. Supp. 3d at 273
(citation omitted); see also BCG Partners, Inc. v. Avison Young (Canada) lnc, 160 A.D.3d 407,
408 (N.Y. App. Div. 2018) (“[W]rongful means include fraud or misrepresentation . . . .” (internal

quotation marks and citation omitted)). LivePerson raises a triable issue of fact whether [24]7

_knew that it was exceeding the scope of its authorized access by developing a competing chat

platform and using LivePerson’s ATSS to implement that platform for former LivePerson

euetemere- See eg-, ECF Ne. 423-l et 2_

 

13 For example, LivePerson does not argue that Optus disclosed its ATSs without ensuring that the
receiving personnel from [24]7 had “agreed to maintain the confidentiality of the Confidential
lnformation on terms no less stringent than those imposed by [the Optus MSA].” Optus-
LivePerson MSA § 19.1(b)(ii). Nor does LivePerson assert that Optus failed “to take all
reasonable precautions to ensure that [LivePerson’s] Confidential lnformation [was] treated as
confidential and not disclosed or used other than for the purposes of the Supply Contract or [the
Optus MSA]” when it was provided to [24]7. Id. § 19.1(c).

25

 

United States District Court
Northern District of Califomia

10
11
12
13
14
15
16
17

'18

19
20
21
22
23
24
25

26 .
_ 27
128

 

 

_
_ ECF NO- 423'2 at113 _
_
_t tel et 225 _
_
_§ ECF NO~ 423'3 at 233'34_
_
_
_
_S id- at 236 _
_; ef- Stmplethtewell, 642 F- Supp-
2d at 199 (misappropriation based on exceeding scope of authorization). Similarly, the parties

raise a dispute whether the customers providing the ATSs to [24]7 knew that [24]7 was doing so,

` e.g-, ECF Ne. 423-2 et 222_ '

_ ef.
ECF Ne- 423-3 et 178_
_ lf

[24]7 misrepresented the nature of its use to those customers that omission could well be material,
as it put customers at risk of liability for a breach without their knowledge See Lewis v. Wells
Fargo Bank, NA., 22 N.Y.S.3d 461, 463 (N.Y. App. Div. 2015) (stating that fraudulent
misrepresentations include the “omission of a material fact”). Even if a jury did not find that
[24]7’s conduct rose to the level of an actionable misrepresentation it could reasonably conclude
that this behavior fell below commercially reasonable standards of conduet.

Accordingly, the Court denies [24]7’$ motion for summary judgment on LivePerson’s
trade secret misappropriation claims Those claims may proceed, but solely on an improper-
means theory.

C. ' Breach of Contract

As discussed above, LivePerson fails to identify a breach covered by the MSA’s
` 26

 

United States District Court
Northern District of Califomia

10
11
12
13

141

15

`16

17
18
19
20
21
22
23

'24

25

26'

27
28

OO\]

 

 

unambiguous terms let alone raise a triable issue of fact Accordingly, [24]7 is entitled to
summary judgment on LivePerson’s breach of contract claim.

D. Un j ust Enrichment

[24]7 argues that-LivePerson’s common-law unjust enrichment claim should be dismissed
because it merely duplicates the other claims for relief. ECF No. 400-4 at 28.

Under New York law, “[a]n unjust enrichment claim is not available where it simply
duplicates or replaces a conventional contract or tort claim.” Corsello v. Verizon N. Y., Inc.,- 18
N.Y.3d 777, 790 (2012). Rather, an unjust enrichment claim “is available only in unusual
situations when though the defendant has not breached a contract nor committed a recognized
tort, circumstances create an equitable obligation running from the defendant to the plaintif .” Id.
“Typical cases are those in which the defendant though guilty of no wrongdoing, has received
money to which he or she is not entitled.” Id.14

LivePerson vaguely asserts that its unjust enrichment claim is premised on misconduct
independent of its other claims but the interrogatory response on which LivePerson relies merely
incorporates by reference the documents and evidence proffered in support of its other claims See
ECF No. 421-3 at 31; ECF No. 423-5 at 109. As best the Court can discern the unjust enrichment
alleged is the benefit that [24]7 purportedly derived from the use of LivePerson’s trade secrets and
interfering with its business relationships which are encompassed by LivePerson’s other causes of
action LivePerson’s unsupported assertion that it may still be entitled to the increase in [24]7’s
digital chat agent revenue under an unjust enrichment theory, ECF No. 421-3 at 31, fails to
remedy this defect 1

Because LivePerson has not explained how its unjust enrichment claim is not duplicative,
the Court grants summary judgment to [24]7 on the claim. See Cont’l lndus. Grp., Inc. v.
Altankilic, No. 14C1V790ATJLC, 2018 WL 1508566, at *9 (S.D.N.Y. Mar. 27, 2018); Nelson v.
MillerCoors, LLC, 246 F. Supp. 3d 666, 679 (E.D.N.Y. 2017).

 

14 LivePerson relies on a district court case allowing a duplicative unjust enrichment claim to
proceed along with a trade secret misappropriation claim, see Member Servs., Inc. v. Sec. Mut. Life
Ins, Co. ofN.Y.-, 2010 WL 3907489, at *12 (N.D.N.Y. 2010), but Meml)er Services conflicts with
later precedent from the highest state court and is therefore inapposite

27

 

'United States District Court
Northern District of Califomia

\OOQ\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

E. Damages

Finally, [24]7 seeks summary judgment on the issue whether LivePerson can seek
disgorgement as a remedy for its trade secret misappropriation and unfair competition claims
arguing that disgorgement is unavailable as a matter of law.

The New York Court of Appeals recently addressed the appropriate measure of damages
for trade secret misappropriation in E.J. Brooks, 31 N.Y.3d 441. The court held “that damages in
trade secret actions must be measured by the losses incurred by the plaintiff, and that damages
may not be based on the infringer’s avoided development costs.” Id. at 454. Yet the court did not
foreclose all reliance on the defendant’s profits in calculating damages ln addressing the same
questionlfor an unfair competition claim, the court explained that “a defendant’s gains may be
evidence of a plaintiff s losses” although “they will not be presumed to be the actual measure” of
those losses ld. at 452. The court likewise agreed that a trade secret plaintiff is “entitled to
recover as damages the amount of loss sustained by it, including opportunities for profit on the
accounts diverted from it through defendants’ conduct.” Id. at 453 (quoting Heriz Corp._ v. Avis,
Inc., 485 N.Y.S.2d 51 (N.Y. App. Div. 1985)). And while the court suggested that “the plaintiffs
costs of developing the product may be the best evidence of the (now-depleted) value that the
plaintiff placed on the secret,” it also acknowledged the possibility that in some instances “the
defendant’s sales would approximate those of the plaintiff.” Id. at 454 (citing Michel Cosmetics,
Inc. v. Tsirkas, 282 N.Y. 195, 202 (1940) (relying on cases where evidence demonstrated “that the
plaintiff lost sales of its product to the extent measured by defendant’s manufacture of its own”)).

E.l Broolcs thus establishes that [24]7’s profits are a relevant measure of damages only to
the extent that they show an “effect of the misappropriation on [LivePerson]” as evidence of
LivePerson’s lost profits or other damages Id. Given this definitive statement of New York law,
LivePerson’s reliance on prior federal court cases permitting disgorgement is unavailing
Therefore, Live Person is not entitled to disgorgement of [24]7’s profits but it is not precluded
from offering [24]7’s profits as evidence to prove compensatory damages

ln this case, LivePerson’s damages expert Dr. William Choi, produced his expert report on

April 5, 2018. ECF No. 429 11 3. The New York Court of Appeals issued its E.J. Brooks decision
28

 

United States District Court
Northern District of Califomia

10`

11
12
13
14
15
16

17
°18

19
20
21
22
23
24
25
26
27
28

 

 

on l\/lay 3, 2018. 31 N.Y.3d at 441. Prior to E.J. Brooks, courts had “deemed an accounting of
defendant’s profits to be ‘an appropriate measure of damages under New York law’ for a
misappropriation of trade secrets claim.” Shamrock Power Sales, LLC v. Scherer, No.
12C1V8959KMKJCM, 2016 WL 7647597, at *12 (S.D.N.Y. Dec. 8, 2016), report and
recommendation adopted, No. 12CV89.59KMKJCM, 2017 WL 57855 (S.D.N.Y. J an 4, 2017)
(quoting Softel, Inc. v. Dragon Med. & Sci. Cornmc ’ns, Inc., 118 F.3d 955, 969 (2d Cir. 1997)).
Dr. Choi reasonably based his expert report on the existing law at the time.15 The Court will
therefore grant LivePerson’s request to allow Dr. Choi to supplement his report ECF No. 421 -3
at 29 n.24.16
CONCLUSION

ln sum, the Court grants summary judgment to [24]7 on the Lanham Act, breach of
contract, and unjust enrichment claims The Court_denies summary judgment on LivePerson’s
trade secret misappropriation claims Finally, the Court grants LivePerson’s request for Dr. Choi
to supplement his report The parties are ordered to submit a stipulation or competing proposals
by November 2, 2018 that address the due dates for Dr. Choi’s supplemental report and further
discovery, if any, concerning that report

IT IS SO ORDERED.

\
Dated: October 26, 2018

JON S. TIGAR
nited States District Judge

 

 

 

15 [24]7’s argument at the motion hearing that Brooks did not represent a change in the law is
flatly contradicted by prior New York cases and by the dissent in Brooks itself. See Brooks 31
N.Y.3d at 773 (Wilson, .1., dissenting (describing the rule permitting disgorgement in trade secret
cases as “ancient, settled law”); Topz)s Co. v. Cadburv Stani S.A.I.C., 380 F. Supp. 2d 250, 269
(S.D.N.Y. 2005) (“The most commonly accepted measure of damages for trade secret

misappropriation is the defendant’s profits . . . .”) (quoting Michael A. Rosenhouse, Proper
Measure and Elements of Damage for Msappropriation of T rade Secret, ll A.L.R.4th 12 § 2(a)
g2004)).

6 [24]7 also argues that regardless whether its profits may be considered as evidence of
LivePerson’s loss [24]7’s digital chat agent revenues are not sufficiently related to the alleged
misconduct in developing and marketing its chat platform. As just explained, [24]7’s digital chat
agent revenues provide a basis for damages if, and only if, they measure LivePerson’s loss
Consideration of this issue is premature, as Dr. Choi has yet to amend his report

29

 

